MC’CLELLAN, J.
The appellee instituted this action for damages, against appellant. The trial Avas had on count 2 of the amended complaint to Avhich the general issue Avas pleaded. The original count, and the special pleas filed by defendant, all fell under rulings of the court. Count 2 conjunctively alleges that the entry of defendant or her agents on the premises Avas intentional. and Avrongful and that the subtenants named in the count were notified of defendant’s claim of a breach of the contract of rental, and Avere Avarned not to pay plaintiff their rents or deliver their crops to him. There-is an entire absence of testimony in this record tending to show any such entry by defendant or her agents. On the contrary, the only agent whose entry on the place is show Aras that of McDaniel, who, it appears, was there in obedience to the express invitation and solicitation of the plaintiff — the very opposite of a wrongful entry. The failure to support the material allegation indicated required the giving of the affirmative charge requested by the defendant, and its refusal Avas errer.
It is unnecessary to consider the other errors assigned. For the error stated, the judgment is reversed,, and the cause is remanded.
ReArersed and remanded.
' Tyson, C. J., and Doavdell and Anderson, JJ., concur.